EXHIBIT 10.1

November 21, 2006

Personal and Confidential

Mr. John Stover

1410 Riverview Rd.

Chattanooga, TN 37405

Dear John:

Pursuant to our recent conversations, we have agreed that your employment with
Propex Inc. will end on December 15, 2006 (“Termination Date”). In accordance
with paragraph 7 of your Employment Agreement effective January 7, 2005
(“Employment Agreement”), Propex Inc. hereby agrees to pay you, in immediately
available funds on the Termination Date, the amount of Three Hundred
Seventy-five Dollars ($375,000.00) (“Separation Payment”). This Separation
Payment represents: i) Two Hundred Fifty Thousand Dollars ($250,000.00) or one
year’s salary at your current salary, and, ii) One Hundred Twenty-five Thousand
Dollars ($125,000.00) or the bonus payment due you pursuant to the Bonus Plan.
After your receipt of the Separation Payment on the Termination Date, you shall
receive no further compensation or benefits from Propex or its affiliated
companies except for any vested accrued benefits you have with respect to any
“employee benefit plan” as such term is defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, that is maintained or
sponsored by Propex, Holdings or any of their affiliated companies (the “Vested
Accrued Benefits”). We agree that your Vested Accrued Benefits include, without
limitation, four (4) weeks of earned but unpaid vacation in 2006.

As you are aware, you specifically promised to comply with the non-compete
contained in paragraph 10 of your Employment Agreement (“Non-Compete”) and your
receipt of the Separation Payment is contingent upon you doing so. Accordingly,
if you do not honor your promise to comply and violate the Non-Compete, you will
forfeit the Separation Payment and leave Propex Inc. with no choice but to seek
repayment of the Separation Payment. Additionally, Propex Inc. may be forced to
seek enforcement of the Non-Compete as well. Propex Inc. is remitting the
Separation Payment because it is confident that you will honor the promises that
you made and will not violate the Non-Compete.

Pursuant to Section 4 of that certain Propex Fabrics Holdings Inc. Employee
Stockholders Agreement (the “Stockholders Agreement”), this letter constitutes
an “Election Notice” (as defined in the Stockholders Agreement) delivered by
Holdings and received by you, electing to purchase all of the Shares (as defined
in the Stockholders Agreement) that you beneficially own for the Purchase Price
(as defined in the Stockholders Agreement). This



--------------------------------------------------------------------------------

Election Notice states that the Fair Market Value (as defined in the
Stockholders Agreement) for purposes of determining the Purchase Price is $108
per Share. By signing the enclosed copy of this letter, you acknowledge receipt
of such Election Notice, that such Election Notice has been duly and properly
given in accordance with the Stockholders Agreement, that the Purchase Price for
the Shares has been validly determined as $108 per Share and that you are
legally bound to sell all of your Shares to Holdings for $108 per Share pursuant
to Section 4 of the Stockholders Agreement. We further agree that the sale of
such Shares by you to Holdings and the purchase thereof by Holdings shall occur
on or before your Termination Date.

Please indicate your agreement with the terms of this letter by signing the
enclosed copy and returning it to me. If you have any questions and/or wish to
discuss this further, please do not hesitate to contact me.

 

Very truly yours,

/s/ Joseph F. Dana

Joseph F. Dana President and Chief Executive Officer Propex Inc. Propex Holdings
Inc.

Accepted and Agreed:

 

/s/ John Stover

John Stover Vice President and General Counsel Propex Inc. Propex Holdings Inc.